Exhibit 10.1

 

THERMOGENESIS CORP.

2017 eQUITY INCENTIVE PLAN

 

 

1.    Purpose. The ThermoGenesis Corp. 2017 Equity Incentive Plan has two
complementary purposes: (a) to attract and retain outstanding individuals to
serve as officers, employees, directors, consultants and advisors to the Company
and its affiliates, and (b) to increase stockholder value. The Plan will provide
participants incentives to increase stockholder value by offering the
opportunity to share in the Company’s success through acquisition of shares of
the Company’s common stock or receipt of monetary payments based on the value of
such common stock on potentially favorable terms.

 

2.       effective date. The Plan shall become effective and Awards may be
granted on and after December 29, 2017.

 

3.       DEFINITIONS. Capitalized terms used in this Plan have the following
meanings:

 

(a)     “Affiliate” means with respect to any Person, (i) any Person which,
directly or indirectly, controls, is controlled by or is under common control
with such Person, including, without limitation any partner, officer, director,
or member of such Person and any venture capital fund now or hereafter existing
which is controlled by or under common control with one or more general partners
or shares the same management company with such Person, or (ii) where
applicable, an individual’s spouse and descendants (whether natural or adopted)
and any trust formed solely for the benefit of such individual and/or such
individual’s spouse and/or descendants.

 

(b)     “After-Tax Value” means the final consideration paid to the Participant
calculated as if Payments are reduced in accordance with Section 14.

 

(c)     “Award” means a grant of Options, Stock Appreciation Rights, Performance
Shares, Restricted Shares or Restricted Stock Units.

 

(d)     “Board” means the Board of Directors of the Company.

 

(e)     “Change of Control” shall be deemed to have occurred as of the first day
that any one or more of the following conditions is satisfied, including, but
not limited to, the signing of documents by all parties and approval by all
regulatory agencies, if required:

 

(i)     the acquisition of the Company by another entity by means of any
transaction or series of related transactions (including, without limitation,
any reorganization, merger or consolidation or stock transfer, but excluding any
such transaction effected primarily for the purpose of changing the domicile of
the Company), unless the Company’s stockholders of record immediately prior to
such transaction or series of related transactions hold, immediately after such
transaction or series of related transactions, at least fifty percent (50%) of
the voting power of the surviving or acquiring entity (provided that the sale by
the Company of its securities for the purposes of raising additional funds shall
not constitute a Sale of Company hereunder); or

 

(ii)     a sale of all or substantially all of the assets of the Company, other
than such transaction effected primarily for the purpose of changing the
domicile of the Company.

 

 

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, with respect to an Award that is considered
deferred compensation subject to Code Section 409A, if the definition of “Change
of Control” results in the payment of such Award, then such definition shall be
amended to the minimum extent necessary, if at all, so that the definition
satisfies the requirements of a change of control under Code Section 409A.

 

(f)     “Cause” shall have the same meaning as set forth in your employment
agreement or individual Award with the Company, or, if you do not have an
employment agreement with the Company (or your individual Award does not
otherwise define the term), “Cause” shall mean a good faith finding by the
Company that you have (i) failed, neglected, or refused to perform the lawful
employment duties related to your position or as from time to time assigned to
you (other than due to disability within the meaning of Code Section 22(e)(3));
(ii) committed any willful, intentional, or grossly negligent act having the
effect of injuring the interest, business, or reputation of the Company or any
Affiliate; (iii) violated or failed to comply in any material respect with the
Company’s or an Affiliate’s published rules, regulations, or policies, as in
effect or amended from time to time, to the extent applicable to you; (iv)
committed an act constituting a felony or misdemeanor involving moral turpitude,
fraud, theft, or dishonesty; (v) misappropriated or embezzled any property of
the Company or an Affiliate (whether or not an act constituting a felony or
misdemeanor); or (vi) breached any material provision of any applicable
confidentiality, non-compete, non-solicit, general release, covenant not-to-sue,
or other agreement with the Company or any Affiliate.

 

(g)     “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a specific provision of the Code includes any successor provision
and the regulations promulgated under such provision.

 

(h)     “Committee” means the Compensation Committee of the Board (or a
successor committee or different committee with similar authority); provided,
however, that if the Board does not appoint such a committee, then that term
“Committee” as used herein shall refer to Board.

 

(i)     “Common Stock” means the Common Stock, par value $0.001 per share, of
the Company.

 

(j)     “Company” means ThermoGenesis Corp., a Delaware corporation, or any
successor thereto.

 

(k)     “Disability” means inability, in the opinion of a qualified physician
acceptable to the Board, to perform your duties with the Company or an Affiliate
because of your sickness or injury.

 

(l)     “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time. Any reference to a specific provision of the Exchange Act
shall be deemed to include any successor provision thereto.

 

(m)     “Fair Market Value” means, per Share on a particular date, the value as
determined by the Committee using a reasonable valuation method within the
meaning of Code Section 409A, based on all information in the Company’s
possession at such time, or if the Company in its sole discretion so chooses,
the value as determined by an independent appraiser selected by the Board or
Committee.

 

(n)     “Option” means the right to purchase Shares at a stated price upon and
during a specified time. “Options” may either be “incentive stock options” which
meet the requirements of Code Section 422, or “nonqualified stock options” which
do not meet the requirements of Code Section 422.

 

2

--------------------------------------------------------------------------------

 

 

(o)     “Participant” means an officer or other employee of the Company or its
Affiliates, or an individual that the Company or an Affiliate has engaged to
become an officer or employee, or a consultant or advisor who provides services
to the Company or its Affiliates, including a non-employee director of the
Board, Advisor to the Company or any other person whom the Committee designates
to receive an Award.

 

(p)     “Performance Shares” means the right to receive Shares to the extent the
Company, Subsidiary, Affiliate or other business unit and/or Participant
achieves certain goals that the Committee establishes over a period of time the
Committee designates.

 

(q)     “Person” means any natural person, general partnership, limited
partnership, corporation, association, cooperative, joint stock company, trust,
limited liability company, business trust, joint venture, unincorporated
organization or governmental entity (or any department, agency or political
subdivision thereof) or any other natural person or entity in its own or any
representative capacity.

 

(r)     “Plan” means this ThermoGenesis Corp. 2017 Equity Incentive Plan, as
amended from time to time.

 

(s)     “Restricted Shares” means Shares that are subject to a risk of
forfeiture and/or restrictions on transfer, which may lapse upon the achievement
or partial achievement of performance goals during a specified period and/or
upon the completion of a period of service or upon the occurrence of other
events, as determined by the Committee.

 

(t)     “Restricted Stock Unit” means the right to receive a Share, or a cash
payment, the amount of which is equal to the Fair Market Value of a Share, which
is subject to a risk of forfeiture which may lapse upon the achievement or
partial achievement of performance goals during a specified period and/or upon
the completion of a period of service or upon the occurrence of other events, as
determined by the Committee.

 

(u)     “Share” means a share of Common Stock.

 

(v)     “Stock Appreciation Right” or “SAR” means the right of a Participant to
receive cash, and/or Shares with a Fair Market Value, equal to the excess of the
Fair Market Value of a Share over the grant price.

 

(w)     “Subsidiary” means, as to any Person, any other Person in which such
first Person or one or more of its Subsidiaries or such first Person and one or
more of its Subsidiaries owns sufficient equity or voting interests to enable it
or them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).

 

(x)     “10% Owner-Employee” means an employee who, at the time an incentive
stock option is granted, owns (directly or indirectly, within the meaning of
Code Section 424(d)) more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or of any Subsidiary.

 

3

--------------------------------------------------------------------------------

 

 

4.        Administration.

 

(a)     Committee Administration. The Committee has full authority to administer
this Plan, including the authority to (i) interpret the provisions of this Plan,
(ii) prescribe, amend and rescind rules and regulations relating to this Plan,
(iii) correct any defect, supply any omission, or reconcile any inconsistency in
any Award or agreement covering an Award in the manner and to the extent it
deems desirable to carry this Plan into effect, and (iv) make all other
determinations necessary or advisable for the administration of this Plan. All
actions or determinations of the Committee are made in its sole discretion and
will be final and binding on any person with an interest therein. If at any time
the Committee is not in existence, the Board shall administer the Plan, and
references to the Committee in the Plan shall mean the Board.

 

(b)     Delegation to Committees or Officers. To the extent applicable law
permits, the Board may delegate to another committee of the Board or to one or
more officers of the Company, or the Committee may delegate to a sub-committee,
any or all of the authority and responsibility of the Committee. If the Board or
Committee has made such a delegation, then all references to the Committee in
this Plan include such committee, sub-committee or one or more officers to the
extent of such delegation.

 

(c)     No Liability. No member of the Committee, and no individual or officer
to whom a delegation under subsection (b) has been made, will be liable for any
act done, or determination made, by the individual in good faith with respect to
the Plan or any Award. The Company will indemnify and hold harmless such
individual to the maximum extent that the law and the Company’s bylaws permit.

 

5.      DISCRETIONARY GRANTS OF AWARDS. Subject to the terms of this Plan, the
Committee has full power and authority to: (a) designate from time to time the
Participants to receive Awards under this Plan; (b) determine the type or types
of Awards to be granted to each Participant; (c) determine the number of Shares
with respect to which an Award relates; and (d) determine any terms and
conditions of any Award. Awards may be granted either alone or in addition to,
in tandem with, or in substitution for any other Award (or any other award
granted under another plan of the Company or any Affiliate). The Committee’s
designation of a Participant in any year will not require the Committee to
designate such person to receive an Award in any other year. If an Option or SAR
is granted to a Participant who does not provide services to the Company or any
subsidiary that qualifies as an Affiliate, then such Award is considered
nonqualified deferred compensation that must satisfy the requirements of Code
Section 409A.

 

6.        Shares Reserved under this Plan.

 

(a)     Plan Reserve. An aggregate of One Million (1,000,000) Shares are
reserved for issuance under this Plan, all of which may be issued as incentive
stock options. The limitations of this subsection are subject to adjustment as
provided in Section 14. The Shares to be delivered under the Plan may consist,
in whole or in part, of authorized but unissued Common Stock or treasury Common
Stock.

 

(b)     Replenishment of Shares Under this Plan. If an Award lapses, expires,
terminates or is cancelled without the issuance of Shares or payment of cash
under the Award, then the Shares subject to or reserved for in respect of such
Award, or the Shares to which such Award relates, may again be used for new
Awards as determined under subsection (a), including issuance pursuant to
incentive stock options. If Shares are delivered to (or withheld by) the Company
in payment of the exercise price or withholding taxes of an Award, then such
Shares may be used for new Awards under this Plan as determined under subsection
(a), including issuance pursuant to incentive stock options. If Shares are
issued under any Award and the Company subsequently reacquires them pursuant to
rights reserved upon the issuance of the Shares, then such Shares may be used
for new Awards under this Plan as determined under subsection (a), but excluding
issuance pursuant to incentive stock options.

 

4

--------------------------------------------------------------------------------

 

 

(c)     Changes in Stock. Subject to Section 4 hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger, consolidation or sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for a different number or kind of
securities of the Company or any successor entity (or a parent or subsidiary
thereof), the Committee shall make an appropriate or proportionate adjustment in
(i) the maximum number of shares reserved for issuance under the Plan; (ii) the
number and kind of shares or other securities subject to any then outstanding
Awards under the Plan; (iii) the repurchase price per share subject to each
outstanding Award, if any; and (iv) the exercise price and/or exchange price for
each share subject to any then outstanding Stock Options under the Plan, without
changing the aggregate exercise price (i.e., the exercise price multiplied by
the number of Stock Options) as to which such Stock Options remain exercisable.
The adjustment by the Committee shall be final, binding and conclusive. No
fractional shares of Stock shall be issued under the Plan resulting from any
such adjustment, but the Committee in its discretion may make a cash payment in
lieu of fractional shares.

 

The Committee may also adjust the number of shares subject to outstanding Awards
and the exercise price and the terms of outstanding Awards to take into
consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of stock or property or
any other event if it is determined by the Committee that such adjustment is
appropriate to avoid distortion in the operation of the Plan, provided that no
such adjustment shall be made in the case of an Incentive Stock Option, without
the consent of the grantee, if it would constitute a modification, extension or
renewal of the Option within the meaning of Section 424(h) of the Code or would
violate Section 422(d) of the Code.

 

Unless the Committee determines otherwise, any adjustment made pursuant to this
Section 6(c) to an Award that is exempt from Section 409A of the Code shall be
made in a manner that permits the Award to continue to be so exempt, and any
adjustment to an Award that is subject to Section 409A of the Code shall be made
in a manner that complies with the provisions thereof.

 

(d)     Substitute Awards. The Committee may grant Awards under the Plan in
substitution for stock and stock based awards held by employees, directors or
other key persons of another corporation in connection with a merger or
consolidation of the employing corporation with the Company or a Subsidiary or
the acquisition by the Company or a Subsidiary of property or stock of the
employing corporation. The Committee may direct that the substitute awards be
granted on such terms and conditions as the Committee considers appropriate in
the circumstances. Any substitute Awards granted under the Plan shall not count
against the share limitation set forth in Section 6(a).

 

7.      Options. Subject to the terms of this Plan, the Committee will determine
all terms and conditions of each Option, including but not limited to:

 

(a)     Whether the Option is an incentive stock option or a nonqualified stock
option; provided that in the case of an incentive stock option, if the aggregate
Fair Market Value (determined at the time of grant) of the Shares with respect
to which such option and all other incentive stock options issued under this
Plan (and under all other incentive stock option plans of the Company or any
Affiliate that is required to be included under Code Section 422) are first
exercisable by the Participant during any calendar year exceeds $100,000, such
Option automatically shall be treated as a nonqualified stock option to the
extent this limit is exceeded. Only employees of the Company or a Subsidiary are
eligible to be granted incentive stock options;

 

5

--------------------------------------------------------------------------------

 

 

(b)     The number of Shares subject to the Option;

 

(c)     The exercise price per Share, which may not be less than the Fair Market
Value of a Share as determined on the date of grant; provided that an incentive
stock option granted to a 10% Owner-Employee must have an exercise price that is
at least one hundred ten percent (110%) of the Fair Market Value of a Share on
the date of grant;

 

(d)     The terms and conditions of exercise; and

 

(e)     The termination date, except that each Option must terminate no later
than the tenth (10th) anniversary of the date of grant, and each incentive stock
option granted to any 10% Owner-Employee must terminate no later than the fifth
(5th) anniversary of the date of grant.

 

In all other respects, the terms of any incentive stock option should comply
with the provisions of Code Section 422 except to the extent the Committee
determines otherwise.

 

8.      Stock Appreciation Rights. Subject to the terms of this Plan, the
Committee will determine all terms and conditions of each SAR, including but not
limited to:

 

(a)     The number of Shares to which the SAR relates;

 

(b)     The grant price, provided that the grant price shall not be less than
the Fair Market Value of the Shares subject to the SAR as determined on the date
of grant;

 

(c)     The terms and conditions of exercise or maturity;

 

(d)     The term, provided that a SAR must terminate no later than the tenth
(10th) anniversary of the date of grant; and

 

(e)     Whether the SAR will be settled in cash, Shares or a combination
thereof.

 

9.     Performance SHARE Awards. Subject to the terms of this Plan, the
Committee will determine all terms and conditions of each Performance Share
Award, including but not limited to:

 

(a)     The number of Shares to which the Performance Share Award relates;

 

(b)     The terms and conditions of each Award, including, without limitation,
the selection of the performance goals that must be achieved for the Participant
to realize all or a portion of the benefit provided under the Award; and

 

(c)     Whether all or a portion of the Shares subject to the Award will be
issued to the Participant, without regard to whether the performance goals have
been attained, in the event of the Participant’s death, disability, retirement
or other circumstance.

 

6

--------------------------------------------------------------------------------

 

 

10.    RESTRICTED STOCK AND RESTRICTED UNIT AWARDS. Subject to the terms of this
Plan, the Committee will determine all terms and conditions of each award of
Restricted Stock or Restricted Stock Units, including but not limited to:

 

(a)     The number of Shares or Restricted Stock Units to which such Award
relates;

 

(b)     The period of time over which, and/or the criteria or conditions that
must be satisfied so that, the risk of forfeiture and/or restrictions on
transfer imposed on the Restricted Shares or Restricted Stock Units will lapse;

 

(c)     Whether all or a portion of the Restricted Shares or Restricted Stock
Units will be released from a right of repurchase and/or be paid to the
Participant in the event of the Participant’s death, disability, retirement or
other circumstance;

 

(d)     With respect to awards of Restricted Stock, the manner of registration
of certificates for such Shares, and whether to hold such Shares in escrow
pending lapse of the risk of forfeiture, right of repurchase and/or restrictions
on transfer or to issue such Shares with an appropriate legend referring to such
restrictions;

 

(e)     With respect to awards of Restricted Shares, whether dividends paid with
respect to such Shares will be immediately paid or held in escrow or otherwise
deferred and whether such dividends shall be subject to the same terms and
conditions as the Award to which they relate; and

 

(f)     With respect to awards of Restricted Stock Units, whether to credit
dividend equivalent units equal to the amount of dividends paid on a Share and
whether such dividend equivalent units shall be subject to the same terms and
conditions as the Award to which they relate.

 

11.    AWARD Transferability. Awards granted under this Plan are not
transferable other than by will or the laws of descent and distribution, or to a
revocable trust, or as permitted by Rule 701 of the Securities Act of 1933, or
amended. No Stock Option shall be transferable by the optionee otherwise than by
will or by the laws of descent and distribution and all Stock Options shall be
exercisable, during the optionee’s lifetime, only by the optionee, or by the
optionee’s legal representative or guardian in the event of the optionee’s
incapacity. The Optionee may elect to designate a beneficiary by providing
written notice of the name of such beneficiary to the Company, and may revoke or
change such designation at any time by filing written notice of revocation or
change with the Company, and any such beneficiary may exercise the Optionee’s
Stock Option in the event of the Optionee’s death to the extent provided herein.
If the Optionee does not designate a beneficiary, or if the designated
beneficiary predeceases the Optionee, the legal representative of the Optionee
may exercise this Stock Option in the event of the Optionee’s death to the
extent provided herein. Notwithstanding the foregoing, the Committee, in its
sole discretion, may provide in the Award agreement regarding a given Option
that the optionee may transfer, without consideration for the transfer, his or
her Non-Qualified Stock Options to members of his or her immediate family, to
trusts for the benefit of such family members, or to partnerships in which such
family members are the only partners, provided that the transferee agrees in
writing with the Company to be bound by all of the terms and conditions of this
Plan and the applicable Option.

 

12.     Termination and Amendment.

 

(a)     Term. Subject to the right of the Board or Committee to terminate the
Plan earlier pursuant to Section 12(b), the Plan shall terminate on, and no
Awards may be granted after the tenth (10th) anniversary of the Plan’s effective
date.

 

(b)     Termination and Amendment. The Board or Committee may amend, alter,
suspend, discontinue or terminate this Plan at any time, provided that:

 

7

--------------------------------------------------------------------------------

 

 

(i)     the Board must approve any amendment of this Plan to the extent the
Company determines such approval is required by: (a) action of the Board,
(b) applicable corporate law, or (c) any other applicable law or rule of a
self-regulatory organization;

 

(ii)     stockholders must approve any of the following Plan amendments: (a) an
amendment to materially increase any number of Shares specified in Section 6(a)
(except as permitted by Section 14) or expand the class of individuals eligible
to receive an Award in each case to the extent required by the Code, the
Company’s bylaws or any other applicable law, (b) any other amendment if
required by applicable law or the rules of any self-regulatory organization, or
(c) an amendment that would diminish the protections afforded by Section 12(e).

 

(c)     Amendment, Modification or Cancellation of Awards. Except as provided in
subsection (e) and subject to the restrictions of this Plan, the Committee may
modify or amend an Award or waive any restrictions or conditions applicable to
an Award (including relating to the exercise, vesting or payment thereof), and
the Committee may modify the terms and conditions applicable to any Award
(including the terms of the Plan), and the Committee may cancel any Award,
provided that the Participant (or any other person as may then have an interest
in such Award as a result of the Participant’s death or the transfer of an
Award) must consent in writing if any such action would adversely affect the
rights of the Participant (or other interested party) under such Award.
Notwithstanding the foregoing, the Committee need not obtain Participant (or
other interested party) consent for the amendment, modification or cancellation
of an Award pursuant to the provisions of Section 14, or the amendment or
modification of an Award to the extent deemed necessary to comply with any
applicable law, the listing requirements of any principal securities exchange or
market on which the Shares are then traded, or to preserve favorable accounting
treatment of any Award for the Company.

 

(d)     Survival of Committee Authority and Awards. Notwithstanding the
foregoing, the authority of the Committee to administer this Plan and modify or
amend an Award, and the authority of the Board or Committee to amend this Plan,
shall extend beyond the date of this Plan’s termination. In addition,
termination of this Plan will not affect the rights of Participants with respect
to Awards previously granted to them, and all unexpired Awards will continue in
full force and effect after termination of this Plan except as they may lapse or
be terminated by their own terms and conditions.

 

(e)     Repricing Prohibited. Notwithstanding anything in this Plan to the
contrary, neither the Committee nor any other person may decrease the exercise
price of any Option or the grant price of any SAR nor take any action that would
result in a deemed decrease of the exercise price or grant price of an Option or
SAR under Code Section 409A, after the date of grant, except in accordance with
Section 14 and Section 1.409A-1(b)(5)(v)(D) of the Treasury Regulations, or in
connection with a transaction which is considered the grant of a new Option or
SAR for purposes of Section 409A of the Code, provided that the new exercise
price or grant price is not less than the Fair Market Value of a Share on the
new grant date.

 

(f)     Foreign Participation. To assure the viability of Awards granted to
Participants employed or residing in foreign countries, the Committee may
provide for such special terms as it may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of this Plan as it determines is necessary or appropriate
for such purposes. Any such amendment, restatement or alternative versions that
the Committee approves for purposes of using this Plan in a foreign country will
not affect the terms of this Plan for any other country.

 

8

--------------------------------------------------------------------------------

 

 

13.     Taxes.

 

(a)     Withholding. In the event the Company or any Affiliate is required to
withhold any foreign, Federal, state or local taxes or other amounts in respect
of any income recognized by a Participant as a result of the grant, vesting,
payment or settlement of an Award or disposition of any Shares acquired under an
Award, the Company may deduct (or require an Affiliate to deduct) from any
payments of any kind otherwise due the Participant cash, or with the consent of
the Committee, Shares otherwise deliverable or vesting under an Award, to
satisfy such tax obligations. Alternatively, the Company may require such
Participant to pay to the Company, in cash, promptly on demand, or make other
arrangements satisfactory to the Company regarding the payment to the Company of
the aggregate amount of any such taxes and other amounts required to be
withheld. If Shares are deliverable upon exercise or payment of an Award, the
Committee may permit a Participant to satisfy all or a portion of the foreign,
Federal, state and local withholding tax obligations arising in connection with
such Award by electing to (a) have the Company withhold Shares otherwise
issuable under the Award, (b) tender back Shares received in connection with
such Award, or (c) deliver other previously owned Shares; provided that the
amount to be withheld may not exceed the total minimum foreign, Federal, state
and local tax withholding obligations associated with the transaction to the
extent needed for the Company to avoid an accounting charge. If an election is
provided, the election must be made on or before the date as of which the amount
of tax to be withheld is determined and otherwise as the Company requires. In
any case, the Company may defer making payment or delivery under any Award if
any such tax may be pending unless and until indemnified to its satisfaction.

 

(b)     No Guarantee of Tax Treatment. Notwithstanding any provisions of the
Plan, the Company does not guarantee to any Participant or any other person with
an interest in an Award that any Award intended to be exempt from Code Section
409A shall be so exempt, nor that any Award intended to comply with Code Section
409A shall so comply, nor that any Award designated as an incentive stock option
within the meaning of Code Section 422 qualifies as such, and neither the
Company or any Affiliate shall indemnify, defend or hold harmless any individual
with respect to the tax consequences of any such failure.

 

14.     Adjustment Provisions; Change of Control.

 

(a)     Adjustment of Shares. If (i) the Company shall at any time be involved
in a merger or other transaction in which the Shares are changed or exchanged;
(ii) the Company shall subdivide or combine the Shares or the Company shall
declare a dividend payable in Shares, other securities or other property; (iii)
the Company shall effect a cash dividend the amount of which, on a per Share
basis, exceeds ten percent (10%) of the Fair Market Value of a Share at the time
the dividend is declared, or the Company shall effect any other dividend or
other distribution on the Shares in the form of cash, or a repurchase of Shares,
that the Committee determines by resolution is special or extraordinary in
nature or that is in connection with a transaction that is a recapitalization or
reorganization involving the Shares; or (iv) any other event shall occur, which,
in the case of this subsection (iv), in the judgment of the Committee
necessitates an adjustment to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Plan, then, in each
case, the Committee shall, in such manner as it may deem equitable, adjust any
or all of: (i) the number and type of Shares subject to this Plan (including the
number and type of Shares that may be issued pursuant to incentive stock
options), (ii) the number and type of Shares subject to outstanding Awards,
(iii) the grant, purchase, or exercise price with respect to any Award, and (iv)
the performance goals established under any Award.

 

(i)     In any such case, the Committee may also make provision for a cash
payment, in an amount determined by the Committee, to the holder of an
outstanding Award in exchange for the cancellation of all or a portion of the
Award (without the consent of the holder of an Award), effective at such time as
the Committee specifies (which may be the time such transaction or event is
effective); provided that any such adjustment to an Award that is exempt from
Code Section 409A shall be made in manner that permits the Award to continue to
be so exempt, and any adjustment to an Award that is subject to Code Section
409A shall be made in a manner that complies with the provisions thereof.
However, with respect to Awards of incentive stock options, no such adjustment
may be authorized to the extent that such authority would cause this Plan to
violate Code Section 422(b). Further, the number of Shares subject to any Award
payable or denominated in Shares must always be a whole number.

 

9

--------------------------------------------------------------------------------

 

 

(ii)     Without limitation, in the event of any reorganization, merger,
consolidation, combination or other similar corporate transaction or event,
whether or not constituting a Change of Control, other than any such transaction
in which the Company is the continuing corporation and in which the outstanding
Common Stock is not being converted into or exchanged for different securities,
cash or other property, or any combination thereof, the Committee may
substitute, on an equitable basis as the Committee determines, for each Share
then subject to an Award, the number and kind of shares of stock, other
securities, cash or other property to which holders of Common Stock are or will
be entitled in respect of each Share pursuant to the transaction.

 

(iii)     Notwithstanding the foregoing, in the case of a stock dividend (other
than a stock dividend declared in lieu of an ordinary cash dividend) or
subdivision or combination of the Shares (including a reverse stock split), if
no action is taken by the Committee, adjustments contemplated by this subsection
that are proportionate shall nevertheless automatically be made as of the date
of such stock dividend or subdivision or combination of the Shares.

 

(b)     Issuance or Assumption. Notwithstanding any other provision of this
Plan, and without affecting the number of Shares otherwise reserved or available
under this Plan, in connection with any merger, consolidation, acquisition of
property or stock, or reorganization, the Committee may authorize the issuance
or assumption of awards upon such terms and conditions as it may deem
appropriate.

 

(c)     Change of Control. Upon a Change of Control, the Committee may, in its
discretion, determine that any or all outstanding Awards held by Participants
who are then in the employ or service of the Company or any Affiliate shall vest
or be deemed to have been earned in full (assuming the maximum performance goals
provided under such Award were met, if applicable), and:

 

(i)     If the successor or surviving corporation (or parent thereof) so agrees,
all outstanding Awards shall be assumed, or replaced with the same type of award
with similar terms and conditions, by the successor or surviving corporation (or
parent thereof) in the Change of Control. If applicable, each Award which is
assumed by the successor or surviving corporation (or parent thereof) shall be
appropriately adjusted, immediately after such Change of Control, to apply to
the number and class of securities which would have been issuable to the
Participant upon the consummation of such Change of Control had the Award been
exercised or vested immediately prior to such Change of Control, and such other
appropriate adjustments in the terms and conditions of the Award shall be made.

 

(ii)     If the provisions of paragraph (i) do not apply, then all outstanding
Awards shall be cancelled as of the date of the Change of Control in exchange
for a payment in cash and/or Shares (which may include shares or other
securities of any surviving or successor entity or the purchasing entity or any
parent thereof) equal to:

 

10

--------------------------------------------------------------------------------

 

 

(1)     In the case of an Option or SAR, the excess of the Fair Market Value of
the Shares on the date of the Change of Control covered by the vested portion of
the Option or SAR that has not been exercised over the exercise or grant price
of such Shares under the Award;

 

(2)     In the case of Restricted Stock Units, the Fair Market Value of a Share
on the date of the Change of Control multiplied by the number of vested units;
and

 

(3)     In the case of a Performance Share Award, the Fair Market Value of a
Share on the date of the Change of Control multiplied by the number of earned
Shares.

 

(d)      Parachute Payment Limitation.

 

(i)     Except as may be set forth in a written agreement by and between the
Company and the holder of an Award, in the event that the Company’s auditors
determine that any payment or transfer by the Company under the Plan to or for
the benefit of a Participant (a “Payment”) would be nondeductible by the Company
for federal income tax purposes because of the provisions concerning “excess
parachute payments” in Code Section 280G, then the aggregate present value of
all Payments shall be reduced (but not below zero) to the Reduced Amount;
provided that the foregoing reduction in the Payments shall not apply if the
After-Tax Value to the Participant of the Payments prior to reduction in
accordance herewith is greater than the After-Tax Value to the Participant if
the Payments are reduced in accordance herewith. For purposes of this
Section 14(d), the “Reduced Amount” shall be the amount, expressed as a present
value, which maximizes the aggregate present value of the Payments without
causing any Payment to be nondeductible by the Company because of Code
Section 280G. For purposes of determining the After-Tax Value of the Payments,
the Participant shall be deemed to pay federal income taxes and employment taxes
at the highest marginal rate of federal income and employment taxation in the
calendar year in which the Payments are to be made and state and local income
taxes at the highest marginal rates of taxation in the state and locality of the
Participant’s domicile for income tax purposes on the date the Payments are to
be made, net of the maximum reduction in federal income taxes that may be
obtained from deduction of such state and local taxes.

 

(ii)     If the Company’s auditors determine that any Payment would be
nondeductible by the Company because of Code Section 280G, then the Company
shall promptly give the Participant notice to that effect and a copy of the
detailed calculation thereof and of the Reduced Amount, and the Participant may
then elect, in his or her sole discretion, which and how much of the Payments
shall be eliminated or reduced (as long as after such election the aggregate
present value of the Payments equals the Reduced Amount) and shall advise the
Company in writing of his or her election within ten (10) days of receipt of
notice. If no such election is made by the Participant within such ten (10) day
period, then the Company may elect which and how much of the Payments shall be
eliminated or reduced (as long as after such election the aggregate present
value of the Payments equals the Reduced Amount) and shall notify the
Participant promptly of such election. For purposes of this Section 14(d),
present value shall be determined in accordance with Code Section 280G(d)(4).
All determinations made by the Company’s auditors under this Section 14(d) shall
be binding upon the Company and the Participant and shall be made within sixty
(60) days of the date when a Payment becomes payable or transferable. As
promptly as practicable following such determination and the elections
hereunder, the Company shall pay or transfer to or for the benefit of the
Participant such amounts as are then due to him or her under the Plan and shall
promptly pay or transfer to or for the benefit of the Participant in the future
such amounts as become due to him or her under the Plan.

 

11

--------------------------------------------------------------------------------

 

 

(iii)     As a result of uncertainty in the application of Code Section 280G at
the time of an initial determination by the Company’s auditors hereunder, it is
possible that Payments will have been made by the Company that should not have
been made (an “Overpayment”) or that additional Payments that will not have been
made by the Company could have been made (an “Underpayment”), consistent in each
case with the calculation of the Reduced Amount hereunder. In the event that the
Company’s auditors, based upon the assertion of a deficiency by the Internal
Revenue Service against the Company or the Participant that the auditors believe
has a high probability of success, determine that an Overpayment has been made,
such Overpayment shall be treated for all purposes as a loan to the Participant
which he or she shall repay to the Company, together with interest at the
applicable federal rate provided in Code Section 7872(f)(2); provided, however,
that no amount shall be payable by the Participant to the Company if and to the
extent that such payment would not reduce the amount subject to taxation under
Code Section 4999. In the event that the auditors determine that an Underpayment
has occurred, such Underpayment shall promptly be paid or transferred by the
Company to or for the benefit of the Participant, together with interest at the
applicable federal rate provided in Code Section 7872(f)(2).

 

(iv)     For purposes of this Section 14(d), the term “Company” shall include
affiliated corporations to the extent determined by the auditors in accordance
with Code Section 280G(d)(5).

 

15.     STOCK TRANSFER RESTRICTIONS.

 

(a)     Restriction on Transfer. Shares issued under the Plan may not be sold or
otherwise disposed of except as permitted by the Company. As a condition to the
receipt of Shares hereunder, the Participant (or permitted transferee pursuant
to Section 11 hereof) may be required to execute a stockholders agreement,
investors rights agreement or other similar agreement required by the Committee.

 

(b)     Restrictions; Legends. All Shares delivered under the Plan shall be
subject to such restrictions as the Company may deem advisable, and the Company
may cause a legend or legends to be put on any certificates for shares to make
appropriate references to such restrictions.

 

16.     exercise prior to vesting (“early exercise”). If permitted in a
Participant’s Award (i.e., the “Exercise Schedule” indicates “Early Exercise
Permitted”) and subject to the provisions of the Option, the Participant may
elect at any time that is both (i) during the period of his or her employment
with, or engagement by, the Company or any of its Subsidiaries, and (ii) during
the term of the Option option, to exercise all or part of the Option, including
the unvested portion of the Option; provided, however, that:

 

(a)     a partial exercise of an Option shall be deemed to cover first vested
shares of Common Stock and then the earliest vesting installment of unvested
shares of Common Stock;

 

(b)     any shares of Common Stock so purchased from installments that have not
vested as of the date of exercise shall be subject to the purchase option in
favor of the Company as described in the Company’s form of Early Exercise Stock
Purchase Agreement;

 

12

--------------------------------------------------------------------------------

 

 

(c)     the Participant shall enter into the Company’s form of Early Exercise
Stock Purchase Agreement with a vesting schedule that will result in the same
vesting as if no early exercise had occurred;

 

(d)     if the Option is an Incentive Stock Option, then, to the extent that the
aggregate Fair Market Value (determined at the time of grant) of the shares of
Common Stock with respect to which the Option plus all other Incentive Stock
Options held by the Participant are exercisable for the first time by the
Participant during any calendar year (under all plans of the Company and its
Affiliates) exceeds one hundred thousand dollars ($100,000), the Option(s) or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options;

 

(e)     Non-Exempt Employees. No Option granted to a Participant that is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, shall be first exercisable for any share of Common Stock until at least
six months following the date of grant of the Option. The foregoing provision is
intended to operate so that any income derived by a non-exempt employee in
connection with the exercise or vesting of an Option will be exempt from his or
her regular rate of pay;

 

(f)     Early Exercise. The Option may, but need not, include a provision
whereby the Participant may elect at any time before the Participant’s
employment by, or engagement with, the Company or any of its Subsidiaries
terminates to exercise the Option as to any part or all of the shares of Common
Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased may be subject to a repurchase
option in favor of the Company or to any other restriction the Board determines
to be appropriate. The Company shall not be required to exercise its repurchase
option until at least six (6) months (or such longer or shorter period of time
required to avoid classification of the Option as a liability for financial
accounting purposes) have elapsed following exercise of the Option unless the
Board otherwise specifically provides in the Award; and

 

(g)     Right of Repurchase. The Option may include a provision whereby the
Company may elect to repurchase all or any part of the vested shares of Common
Stock acquired by the Optionholder pursuant to the exercise of the Option.

 

17.     Purchase option.

 

(a)     Option. In addition to any repurchase rights set forth in any Award or
otherwise described herein, upon the termination of a Participant’s employment
or service with the Company or any of its Subsidiaries, for any reason
whatsoever, the Company shall have the right, but not the obligation, to
purchase all of the Shares of the Company acquired by the Participant pursuant
to any Award granted under this Plan which are owned by the Participant at the
time of such termination, or acquired thereafter by exercise of any unexpired
Options, for the price and upon the terms herein; provided, however, that this
provision shall not apply with respect to any Shares listed on a national
securities exchange or traded on the over-the-counter market.

 

(b)     Exercise. The Company shall exercise its purchase option by delivering
written notice thereof (the “Repurchase Notice”) within 180 days from the date
of termination of employment or service, or, in the case of death, appointment
of an executor, administrator or other personal representative of the employee’s
estate (or such longer or shorter period of time required to avoid
classification of the Award as a liability for financial accounting purposes).

 

13

--------------------------------------------------------------------------------

 

 

(c)     Purchase Price. Except as may otherwise be provided in the Award, the
purchase price for each repurchased Share shall be equal to the following: (i)
in the event that the Participant’s employment with, or engagement by, the
Company is terminated for Cause or in the event that Cause exists at any time
after such termination, the purchase price will be equal to the exercise price
actually paid for such Share, and (ii) in any other instance, the purchase price
for each repurchased Share shall be equal to the fair market value of the
repurchased Share at the time that the Company delivers the Repurchase Notice
(as defined below) to the Participant. For purposes of this Section 17, the fair
market value of the Shares shall be determined by the Board in good faith and on
a reasonable basis, and such fair market value determination shall take into
account any applicable valuation discounts, including without limitation
discounts for lack of marketability or lack of control. The aggregate purchase
price for the repurchased Shares shall be paid, at the option of the Company,
either 100% in immediately available funds at closing or in eight (8) equal
quarterly installments of principal with interest at the per annum “prime rate”
as published by the Wall Street Journal.

 

(d)     Closing. Unless otherwise agreed to by the parties, the closing of any
purchase and sale of Shares pursuant to this Section 17 shall be made at the
Company’s principal executive offices on a business day selected by the Company
on a date that is no less than fifteen (15) days, but no more than sixty (60)
days, after the date on which the Company delivers the Repurchase Notice to the
Participant. Upon the closing the selling and purchasing parties shall execute
and deliver to each other the various documents which shall be required to carry
out the transaction, including, the payment of cash and the execution and
delivery of stock certificates.

 

(e)     Termination of Purchase Option. The Company’s rights under this Section
17 shall terminate upon the closing of the issuance and sale of shares of Common
Stock of the Company in the Company’s first underwritten public offering
pursuant to an effective registration statement under the Securities Act of
1933, as amended.

 

18.     Miscellaneous.

 

(a)     Other Terms and Conditions. The grant of any Award under this Plan may
also be subject to other provisions (whether or not applicable to the Award
awarded to any other Participant) as the Committee determines appropriate,
subject to any limitations imposed in the Plan.

 

(b)     Code Section 409A. The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith.

 

(c)     Employment or Service. The issuance of an Award shall not confer upon a
Participant any right with respect to continued employment or service with the
Company or any Affiliate, or the right to continue as a consultant or director.
Unless determined otherwise by the Committee, for purposes of the Plan and all
Awards, the following rules shall apply:

 

(i)     a Participant who transfers employment between the Company and any
Affiliate, or between Affiliates, will not be considered to have terminated
employment;

 

(ii)    a Participant who ceases to be a consultant, advisor or non-employee
director because he or she becomes an employee of the Company or an Affiliate
shall not be considered to have ceased service with respect to any Award until
such Participant’s termination of employment with the Company and its
Affiliates;

 

(iii)   a Participant who ceases to be employed by the Company or an Affiliate
of the Company and immediately thereafter becomes a non-employee director of the
Company or any Affiliate, or a consultant to the Company or any Affiliate, shall
not be considered to have terminated employment until such Participant’s service
as a director of, or consultant to, the Company and its Affiliates has ceased;
and

 

(iv)     a Participant employed by an Affiliate will be considered to have
terminated employment when such entity ceases to be an Affiliate of the Company.

 

14

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, with respect to an Award subject to Code Section
409A, a Participant shall be considered to have terminated employment (where
termination of employment triggers payment of the Award) upon the date of his
separation from service within the meaning of Code Section 409A.

 

(d)     No Fractional Shares. No fractional Shares or other securities may be
issued or delivered pursuant to this Plan, and the Committee may determine
whether cash, other securities or other property will be paid or transferred in
lieu of any fractional Shares or other securities, or whether such fractional
Shares or other securities or any rights to fractional Shares or other
securities will be canceled, terminated or otherwise eliminated.

 

(e)     Unfunded Plan. This Plan is unfunded and does not create, and should not
be construed to create, a trust or separate fund with respect to this Plan’s
benefits. This Plan does not establish any fiduciary relationship between the
Company and any Participant. To the extent any person holds any rights by virtue
of an Award granted under this Plan, such rights are no greater than the rights
of the Company’s general unsecured creditors.

 

(f)     Requirements of Law. The granting of Awards under this Plan and the
issuance of Shares in connection with an Award are subject to all applicable
laws, rules and regulations and to such approvals by any governmental agencies
or national securities exchanges as may be required. Notwithstanding any other
provision of this Plan or any award agreement, the Company has no liability to
deliver any Shares under this Plan or make any payment unless such delivery or
payment would comply with all applicable laws and the applicable requirements of
any securities exchange or similar entity. In addition, if applicable, the
Company has no liability to deliver any Shares under this Plan if the delivery
of such Shares would cause the Company to lose its status as an S corporation
under Federal tax laws. In such event, the Company may substitute cash for any
Share(s) otherwise deliverable hereunder without the consent of the Participant
or any other person.

 

(g)     Governing Law. This Plan, and all agreements under this Plan, shall be
construed in accordance with and governed by the laws of the State of Delaware,
without reference to any conflict of law principles. Any legal action or
proceeding with respect to this Plan, any Award or any award agreement, or for
recognition and enforcement of any judgment in respect of this Plan, any Award
or any award agreement, may only be brought and determined in a court sitting in
the State of California.

 

(h)     Limitations on Actions. Any legal action or proceeding with respect to
this Plan, any Award or any Award agreement, must be brought within one year
(365 days) after the day the complaining party first knew or should have known
of the events giving rise to the complaint.

 

(i)     Construction. Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or plural,
they shall be construed as though they were used in the plural or singular, as
the case may be, in all cases where they would so apply. Title of sections are
for general information only, and the Plan is not to be construed with reference
to such titles.

 

(j)     Severability. If any provision of this Plan or any award agreement or
any Award (i) is or becomes or is deemed to be invalid, illegal or unenforceable
in any jurisdiction, or as to any person or Award, or (ii) would disqualify this
Plan, any award agreement or any Award under any law the Committee deems
applicable, then such provision should be construed or deemed amended to conform
to applicable laws, or if it cannot be so construed or deemed amended without,
in the determination of the Committee, materially altering the intent of this
Plan, award agreement or Award, then such provision should be stricken as to
such jurisdiction, person or Award, and the remainder of this Plan, such award
agreement and such Award will remain in full force and effect.

 

15